Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Jones on 3 March 2021.

The application has been amended as follows:
1. 	(Currently amended) A multipoint injection system comprising:
a manifold extending in a circumferential direction wherein a plurality of flow passages each having a main portion defined through the manifold in the circumferential direction, wherein the flow passages are in fluid isolation from one another and are spaced apart from one another in an axial direction along an axial width extending from a first axial end of the manifold to a second axial end of the manifold; and
a plurality of feed arms extending radially inward from the manifold, wherein feed arm portions of the flow passages extend through each of the feed arms, wherein the feed arm portions of the flow passages are within the axial width of the manifold[[.]],
wherein the feed arm portions include a first feed arm portion, a second feed arm portion, a third feed arm portion, and a fourth feed arm portions, wherein the first feed arm portion is longest of the feed arm portions, wherein the fourth feed arm portion is shortest of the feed arm portions, and wherein the second feed arm portion is longer than the third feed arm portion.
4.	(Currently amended) The system as recited in claim 1, wherein a first one of the flow passages of the manifold is axially closest of the flow passages to the first axial end of the manifold and is in fluid communication with first feed arm portion[[s]] that is axially closest of the feed arm portions to the first axial end of the manifold,
wherein a second one of the flow passages of the manifold is axially adjacent to the first one of the flow passages and is in fluid communication with second feed arm portion[[s]] that is axially adjacent to the first one of the feed arm portions, 
wherein a third one of the flow passages of the manifold is axially adjacent to the second one of the flow passages and is in fluid communication with third feed arm portion[[s]] that is axially adjacent to the second one of the feed arm portions, and
wherein a fourth one of the flow passages of the manifold is axially closest of the flow passages to the second axial end of the manifold and is axially adjacent to the third one of the flow passages and is in fluid communication with fourth feed arm portion[[s]] that is axially closest of the feed arm portions to the second axial end of the manifold and that is axially adjacent to the third one of the feed arm portions.
5.	(Canceled)
6. 	(Currently amended) The system as recited in claim 4, wherein the first 

8. 	Change the status of claim 8 from “Withdrawn” to “Original”.
15. 	Correct the spacing in claim 15 line 6.
(Currently Amended) A multipoint injection system comprising: 
a manifold extending in a circumferential direction wherein a plurality of flow passages each having a main portion defined through the manifold in the circumferential direction, wherein the flow passages are in fluid isolation from one another and are spaced apart from one another in an axial direction along an axial width extending from a first axial end of the manifold to a second axial end of the manifold; and 
a plurality of feed arms extending radially inward from the manifold, wherein feed arm portions of the flow passages extend through each of the feed arms, wherein the feed arm portions of the flow passages are within the axial width of the manifold, 
wherein each of the flow passages has a cross-sectional shape in a radial plane that defines a parallelogram.
16.	Correct the spacing in claim 16 line 9.
 	(Currently Amended) A multipoint injection system comprising: 
a manifold extending in a circumferential direction wherein a plurality of flow passages each having a main portion defined through the manifold in the circumferential direction, wherein the flow passages are in fluid isolation from one another and are spaced apart from one another in an axial direction along an axial width extending from a first axial end of the manifold to a second axial end of the manifold; and 

wherein each of the feed arm portions defines a cross-sectional shape that tapers in an axial direction extending toward the second axial end of the manifold.
18-19.	(Canceled)
Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim --1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, -----a multipoint injection system comprising, among other features, 
a manifold extending in a circumferential direction to define a plurality of flow passages in fluid isolation from one another and spaced apart from one another along an axial width of the manifold; and
a plurality of feed arms extending radially inward, wherein feed arm portions of the flow passages are within the axial width of the manifold,
wherein the feed arm portions include a first feed arm portion, a second feed arm portion, a third feed arm portion, and a fourth feed arm portions, wherein the first feed arm portion is longest of the feed arm portions, wherein the fourth feed arm portion is shortest of the feed arm portions, and wherein the second feed arm portion is longer than the third feed arm portion.
In claim --14, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, -----a multipoint injection system comprising, among other features, 

a plurality of feed arms extending radially inward, wherein feed arm portions of the flow passages are within the axial width of the manifold,
an inner ring supported from a radially inward end of the feed arms, wherein the manifold and the inner ring each include bayonet flanges extending in an axial direction away from the first axial end of the manifold.
In claim --15, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, -----a multipoint injection system comprising, among other features, 
a manifold extending in a circumferential direction to define a plurality of flow passages in fluid isolation from one another and spaced apart from one another along an axial width of the manifold; and
a plurality of feed arms extending radially inward, wherein feed arm portions of the flow passages are within the axial width of the manifold,
wherein each of the flow passages has a cross-sectional shape in a radial plane that defines a parallelogram.
In claim --16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, -----a multipoint injection system comprising, among other features, 
a manifold extending in a circumferential direction to define a plurality of flow passages in fluid isolation from one another and spaced apart from one another along an axial width of the manifold; and

wherein each of the feed arm portions defines a cross-sectional shape that tapers in an axial direction extending toward the second axial end of the manifold.
ii.	Claims 2-4, 6-13, and 17 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741